Citation Nr: 1430472	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-03 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for schizoaffective disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) with the Army National Guard from April 1988 to September 1988 and on active duty with the United States Army from July 1989 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was brought before the Board in June 2013, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was sent a copy of the June 2013 remand to his address of record in Huntsville, Missouri, which was returned by the U.S. Postal Service with a notation that no forwarding address was available.  A December 2013 supplemental statement of the case (SSOC) was sent to a different address in Hinesville, Georgia, while at the same time, notification regarding VA examination scheduling was sent to an address in Phoenix, Arizona.  In May 2014, the Veteran submitted a new claim, on which he indicated his current address is in Phoenix, Arizona.  

No attempt has been made to send the June 2013 Board remand or December 2013 SSOC to the address utilized by the VAMC to schedule the requested VA examinations, later confirmed by the Veteran in May 2014.  As this appears to be the appellant's correct address, another remand, with unfortunate delay, is required to provide the appellant with an opportunity to respond to the Board remand and SSOC.  See generally Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.)

As a final note, while it appears notification of the requested VA psychiatric examination was provided to the Veteran's current address, on remand, the AOJ should attempt to contact the Veteran and confirm whether he is willing to report to the requested examination.  If he so indicates, another VA psychiatric examination should be scheduled in accordance with the June 2013 remand.

Accordingly, the case is REMANDED for the following action:

1. Furnish the appellant a copy of the June 2013 Board remand and December 2013 supplemental statement of the case to the address provided by the Veteran in a May 2014 claim.  

2. Utilizing the contact information provided by the Veteran in May 2014, attempt to contact the Veteran and request he confirm that he is willing to attend a VA psychiatric examination in accordance with the June 2013 remand.

3. If, and only if, the Veteran indicates a willingness to attend, schedule him for a VA psychiatric examination to address the nature and etiology of any current acquired psychiatric disability.  The entire claims folder, including a copy of this REMAND, should be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should note any functional impairment caused by the Veteran s disability, including a full description of the effects of his disability upon his ordinary activities, if any.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's schizoaffective disorder or other acquired psychiatric disability had onset in service or within one year following separation from service or was caused by, or is otherwise related to, the Veteran's active military service. 

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



